ROBERTS, Judge,
dissenting:
I dissent and would affirm the judgment of sentence, because appellant failed to file a timely motion to modify sentence pursuant to Pa.R.Crim.P. 1410.
The motion which appellant filed contained only a request for an extension of time in order to prepare a formal motion to modify the sentence. Utterly absent from the motion was any trace of a suggestion that the sentence was in excess of statutory limits, inadequately explained, not properly individualized, or otherwise erroneously entered. Ac*405companying appellant’s motion was a request for entry of a proposed order stating:
“If [reasons for the motion to modify] are not set forth in detail on or before the_day of_, 1982, it will be assumed by the Court that the Defendant no longer wishes to pursue said motions.”
Appellant alleged that because of his transfer to a state correctional facility two days after sentencing, he was unable to convey his reasons for challenging the sentence to counsel. The sentencing court found this allegation to be incredible and summarily dismissed the motion for an extension.
The record reveals ample support for the sentencing court’s determination that appellant was not, in fact, unable to convey to counsel his reasons for objection to the judgment of sentence. This determination alone, which the majority has overlooked, requires that appellant be denied relief.
More importantly, however, Pa.R.Crim.P. 1410 expressly mandates that a motion to modify a sentence “shall be filed with the sentencing court within ten (10) days after imposition of sentence,” which was not done in this case. As is explained in the Comment to Rule 1410, the Rule is designed to afford the sentencing court “the first opportunity to modify the sentence” within the confines of existing practice, pursuant to which “the sentencing court is likely to have only thirty days from the imposition of sentence within which to act to modify the sentence.” The Rule is not designed, as appellant would now design it, to permit the finality of a judgment of sentence to be delayed, and the orderly appellate process disrupted, for as long as it takes the complaining party to decide to gather objections to a judgment of sentence which by their very nature are not at all difficult to identify in the first instance.
Under the Rules, a motion to modify sentence must be filed within 10 days of judgment. That was not done in this case, and the judgment of sentence should be affirmed.